Birdsong, Judge.
This appeal is from appellant’s convictions on two counts of armed robbery and one count of aggravated assault. Appellant’s sole enumeration of error is that the trial court erred in denying him the right to voir dire each prospective juror individually prior to interposing any challenge. Appellant made a written, pre-trial motion for individual voir dire, which was granted by written order prior to trial. However, the trial transcript reflects that another judge presiding at trial overruled the motion for individual voir dire, thus, refusing the appellant the right to individual voir dire permitted by Code Ann. § 59-705. The state does not dispute the fact that appellant was denied this right, but instead argues that the convictions should not be reversed absent some specific showing of prejudice to appellant.
We find no support for the state’s position. “Inasmuch as the failure to allow individual examination of jurors prior to any challenge constitutes reversible error, the judgment^] of conviction must be reversed.” (Emphasis supplied.) Thomas v. State, 247 Ga. 7, 8 (273 SE2d 396).

Judgments reversed.


McMurray, P. J., and Banke, J., concur.